               Case 2:20-cr-00099-RSM Document 34 Filed 02/08/21 Page 1 of 2




 1                                               THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     UNITED STATES OF AMERICA,                        )   No. CR20-99 RSM
10                                                    )
                     Plaintiff,                       )
11                                                    )
                v.                                    )   ORDER GRANTING STIPULATED
12                                                    )   MOTION TO PROCEED WITH GUILTY
     JUSTINE MOSES,                                   )   PLEA BY VIDEO OR TELEPHONIC
13                                                    )   HEARING
                     Defendants.                      )
14                                                    )

15
            THE COURT has considered Justine Moses’s stipulated motion to proceed with guilty
16
     plea hearing by video or telephonic hearing, along with all the records and files in this case.
17
18          THE COURT FINDS that a video or telephonic guilty plea hearing should take place as

19   soon as practical because further delays in this case would cause “serious harm to the interests

20   of justice.” See General Order No. 04-20 (3/30/20). Specifically, Ms. Moses was indicted on
21   March 6, 2020, and following contiunuances due to the COVID-19 pandemic, her trial date is
22
     now August 9, 2021. During this period of delay, Ms. Moses has been confined in the Federal
23
     Detention Center in Seatac, Washington. Ms. Moses seeks to resolve this matter expeditiously,
24
     in part to mitigate the stress associated with pending criminal charges and uncertain outcomes.
25
26

       ORDER GRANTING STIPULATED MOTION                                       CARNEY GILLESPIE PLLP
       TO PROCEED WITH GUILTY PLEA BY                                       600 1st Avenue, Suite LL08
       VIDEO OR TELEPHONIC HEARING                                           Seattle, Washington 98104
       (US v. MOSES, CR20-99 RSM) - 1                                                   (206) 445-0212
                Case 2:20-cr-00099-RSM Document 34 Filed 02/08/21 Page 2 of 2




            THE COURT ORDERS that a guilty plea hearing be scheduled by video conference.
 1
 2   The parties are directed to contact the magistrate clerks to schedule the videoconference plea

 3   hearing.

 4
 5          DATED this 8th day of February, 2020.



                                                  A
 6
 7
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT
                                                  JUDGE
 9
10
11
12
13
14   Presented by:

15
16   /s/Christopher Carney
     CHRISTOPHER CARNEY
17   Attorney for Justine Moses
18   Carney Gillespie PLLP
     600 1st Ave., Suite LLl08
19   Seattle, WA 98104
     206-445-0220
20   Fax: 206-445-0220
     Email: christopher.carney@carneygillespie.com
21
22
23
24
25
26

       ORDER GRANTING STIPULATED MOTION                                     CARNEY GILLESPIE PLLP
       TO PROCEED WITH GUILTY PLEA BY                                     600 1st Avenue, Suite LL08
       VIDEO OR TELEPHONIC HEARING                                         Seattle, Washington 98104
       (US v. MOSES, CR20-99 RSM) - 2                                                 (206) 445-0212
